Exhibit 10.1
[faslogoa01.jpg]
11215 Metro Parkway
Fort Myers, Florida 33966
(239)277-6200



March 3, 2014




Mr. David F. Dyer
#################
#################


Dear Dave:


This letter sets forth our agreement on your compensation and benefits package
for fiscal 2014 for your service as the Chief Executive Officer at Chico's FAS,
Inc. (the "Company" or "Chico's"). Your signature where indicated signifies your
acceptance of the following:


Base Salary:
$950,000.00 annually



Incentive Bonus:
The Target Bonus is 150% of base salary. Actual bonus may range from 0-175% of
target, contingent upon the achievement of certain performance goals consistent
with the goals for other Chico's executives as established each year by the
Board's Compensation and Benefits Committee (the "Plan"). Threshold is 25% of
target. Company performance below levels established, however, will result in no
bonus payout. Achievement of results beyond the Plan level may pay up to 175% of
target. Payouts normally occur at or around the time of our earnings release in
early March. The terms of the bonus, including eligibility, payouts and
objectives, may be modified from time to time.



Equity Award:
For the 2014 annual equity grant, you will receive an equity award designed to
deliver approximately $6.625 million in value on the grant date. The grant date
will be March 3, 2014 and the grant price will be the closing price of the
Company's stock on the grant date. Approximately 50% of the equity award will be
in the form of restricted stock. The restricted stock will vest over a 3-year
period with one-third of the restricted stock grant vesting on each anniversary
of the grant date. The balance of the equity award will be in the form of
performance share units ("PSUs"). You will have the opportunity to earn between
0-150% of the target PSUs awarded with the actual number of PSUs earned based on
the RONA targets as set forth under the Company's annual bonus plan. If earned,
the PSUs will vest over a 3-year period with one­ third of the earned PSUs
vesting on each anniversary of the grant date.








[brandlogosbara03.jpg]

--------------------------------------------------------------------------------



The actual number of shares awarded will depend on the share price on the grant
date; provided, however, that, similar to other executives, the share price used
to calculate the number of shares awarded will not be less than $14.00, even if
the stock price on the grant date is below $14.00.


Transition to Non-Employee
Director:
We have agreed that, at the appropriate time, you will transition from CEO to a
non-employee Director. Under the Company's 2012 Omnibus Stock and Incentive
Plan, all equity awarded to you during your tenure as CEO will continue to vest
as set forth in the previous paragraph after that transition. You agree to work
with the Board, or a Committee thereof, to accomplish a smooth transition from
CEO to non-employee Director.



Severance and
Change of Control:
If you are involuntarily terminated without "Cause," or in the event of a
"Change of Control" resulting in your voluntary termination with "Good Reason,"
you may be entitled to the severance benefits set forth in Exhibit A to this
letter. Eligibility and key terms are defined in Exhibit A. As a condition to
receive the benefits listed in Exhibit A, you agree to execute the Company's
Form of Waiver and Release substantially in the form of the agreement attached
as Exhibit B to this letter. Both parties acknowledge the inclusion of
Restrictive Covenants, including a non-competition covenant and a non-raiding
covenant, in Exhibit B.



Death/Disability:
In the event of your death or permanent disability, you will be entitled to the
benefits set forth in Exhibit A to this letter. "Permanent Disability" shall
mean "disabled" as defined in Section 409A(a)(2)(C) of the Internal Revenue Code
of 1986, as amended (the "Code").



Termination for "Cause"/
Violation of Restrictive
Covenants:
In the event you are terminated for "Cause" or violate any applicable
restrictive covenant as set forth in Exhibit B to this letter, you agree to the
immediate forfeiture of any unvested equity grants and the cancellation of all
outstanding option grants. You also agree that any gains on option exercises
within 6 months of the violation of the restrictive covenant are subject to
claw-back. Forfeiture of equity grants and option gains may also apply in the
event grounds for a "cause" termination are uncovered during any severance
period.







Use of Personal
Aircraft:
If the Company requires the use of your personally owned aircraft for Company
business, the Company will reimburse you for the actual cost of such business
use at appropriate reimbursement rates.






Page 2

--------------------------------------------------------------------------------



409A Compliance:
Notwithstanding any provisions of this letter to the contrary and, to the extent
applicable, this letter shall be interpreted, construed, and administered
(including with respect to any amendment, modification, or termination of the
letter), in such a manner so as to comply with the provisions of Code Section
409A and any related Internal Revenue Service guidance promulgated thereunder.
In addition, for purposes of this letter, each amount to be paid or benefit to
be provided to you pursuant to the letter, which constitutes deferred
compensation subject to Code Section 409A, shall be construed as a separate
identified payment for purposes of Code Section 409A.



Delayed Payment:
Notwithstanding anything in this letter to the contrary, in the event the you
are a "specified employee" (as such term is defined in Section 409A(a)(2)(B)(i)
of the Code), to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, any payment due and payable
to the you hereunder as a result of your severance from service with the Company
shall not be made before the date which is six (6) months after such severance
from service.



Group Insurance
Plan:
Medical/Dental/Vision



Notwithstanding anything in this letter to the contrary and regardless of the
reason for your termination from the Company, you will eligible to receive
continued health insurance benefits post-termination until you reach the age of
67 (or, in the case of your death, spousal coverage until you would have reached
age 67); provided that you (or your spouse) pay the employee portion of premium
post-termination, and provided further that (i) benefits will be discontinued if
and when you receive similar benefits from another employer, and (ii) Chico's
will not be obligated to provide health benefits to you if it no longer
maintains a group health plan.













Page 3

--------------------------------------------------------------------------------



Health care coverage continuation shall be concurrent with applicable COBRA
requirements


Life Insurance:
Chico's provides term insurance equal to lx your base salary; in addition
Chico's provides accidental death and dismemberment insurance equal to 1x your
base salary. Supplemental insurance is available for purchase.







401(k) Plan:
Eligible deferral of 1-100% of your compensation (subject to an IRS maximum),
with a match of 50% of the first 6% of compensation you defer.



Deferred Compensation
Plan:
As a highly compensated associate of Chico's, you will have the opportunity to
participate in the Chico's Deferred Compensation Plan and to defer pre-tax
compensation (less applicable FICA/Medicare tax withholding). You may defer up
to 80% of your base salary payable during 2014 and up to 100% of your bonus paid
for 2014 payable in March 2015 in accordance with the terms of the plan.



Stock Purchase
Plan:
To the extent made available to other officers of Chico’s, the opportunity to
purchase Chico's stock directly from the Company for a discount, two times a
year, in March and September.



As in the past, please understand that Chico's FAS, Inc. is an at-will employer,
meaning that either you or Chico's (subject to severance benefits outlined in
Exhibit A) are free to end the employment relationship at any time, with or
without notice or cause.



Page 4

--------------------------------------------------------------------------------



Please indicate your acceptance of the above by signing below and returning to
my attention. By signing this letter you warrant your acknowledgment the at-will
nature of our relationship, and that you are not a party to any agreement that
would bar or limit the scope of your employment with Chico's.
If you have any questions, please feel free to call me at your convenience.
Very truly yours,
/s/ Ross Roeder                             
Ross Roeder
Chairman of the Board
Chico's FAS, Inc.






Accepted by:




/s/ David F. Dyer                                
 
3/6/2014                      
David F. Dyer
 
Date




Page 5

--------------------------------------------------------------------------------



EXHIBIT A
In the event of your involuntary termination as CEO without Cause, as defined
below, other than a termination within 24 months following a Change in Control
(defined below), you will be entitled to all of the benefits set forth, below.
We have agreed that for the purposes of this Exhibit A, a voluntary transition
from your position as CEO to a non-employee member of our Board of Directors
does not constitute a termination.
Once the transition from your position as CEO to a non-employee member of our
Board of Directors is complete, if the Board does not nominate you to stand for
election to the Board in the normal course, if you are not reelected to the
Board by a majority of the Company's shareholders, or in the event of your death
or permanent disability, then you will only be entitled to the benefits set
forth in paragraphs 3 through 6, below.


1)
Payments equal to the sum of base salary and target bonus, payable in monthly
installments over one year. Payments will commence on the thirty-fifth (35th)
day following your termination of employment, provided that (i) you have
executed the waiver and release agreement, and (ii) the required revocation
period has expired.



2)
A pro-rated bonus for the applicable bonus period based on actual company
performance that would otherwise have been payable to you. Payments will be made
after year-end results are measured, but in no event later than two and one­
half months after the end of the fiscal year.



3)
Accelerated vesting of time-based restricted stock grants without proration.



4)
Accelerated vesting of all PSUs based on actual performance at end of the
performance period, without proration. These shares will be paid as soon as
possible after the end of the performance period, but in no event later than two
and one-half months after the end of such performance period.



5)
Continued health insurance coverage until age 67 provided that you pay the
employee portion of premium post-termination, and provided further that (i)
benefits will be discontinued if and when you receive similar benefits from
another employer, and (ii) Chico's will not be obligated to provide health
benefits to you if it no longer maintains a group health plan.



6)
All severance benefits are specifically conditioned on the Company receiving a
signed waiver and release agreement from you as well as your continued
compliance with the restrictive covenants.

"Cause" shall mean the occurrence of any of the following:
1)
Your conviction of, or entering a plea of no contest to, any felony;


Page 6

--------------------------------------------------------------------------------





2)
Your conviction of, or entering a plea of no contest to, any crime related to
your employment by the Company, but specifically excluding traffic offenses;



3)
Your continued willful neglect of, refusal to perform, or gross negligence
concerning, your duties, or engaging in willful misconduct in the performance of
your duties, which has a material adverse effect on the Company;



4)
Your willful failure to take actions that are permitted by law and necessary to
implement policies of the Company's Board of Directors which the Board of
Directors has communicated to you in writing, provided that minutes of a Board
of Directors meeting that are provided to or made available to you shall be
deemed communicated to you;



5)
Your material breach of the terms of the attached letter agreement; or,



6)
Drug or alcohol abuse by you, but only to the extent that such abuse has an
obvious and material adverse effect on the Company or on the performance of your
duties and responsibilities under this Agreement,





provided; however, that Cause shall not be found in any of the circumstances set
forth above (other than in subparagraph (1), or (2) above or where the basis for
the Cause determination is incapable of being cured) unless the relevant act or
failure to act is not cured by you within ten (10) business days after the
Company gives you written notice setting out a clear description of the
circumstances alleged by the Company to constitute Cause hereunder.


In the event of your involuntary termination without Cause, or your voluntary
termination with "Good Reason," as defined below, in either case within 24
months following a Change in Control (CIC), you will be entitled to the
following:


1)
An amount equal to two (2) times the sum of base salary and target bonus,
payable in a lump sum. Payments will be made on the thirty-fifth (35th) day
following your termination of employment, provided that (i) you have executed
the waiver and release agreement, and (ii) the required revocation period has
expired.



2)
You may exercise any vested options for three years after termination or the
remaining term of the options, whichever is less.



3)
PSUs -Upon a CIC, any unvested PSUs will be converted, without pro-ration, to
time vested restricted stock units, with the number of restricted stock units
based upon performance to the date of the CIC. In the event of your involuntary
termination without "Cause" or your termination with "Good Reason," as defined
below, in either case within 24 months following the CIC, vesting of these
restricted stock units and any other unvested restricted shares will be
accelerated and you will receive delivery of the shares within 60 days following
such termination of employment.













- ----·---



Page 7

--------------------------------------------------------------------------------





"Good Reason" shall mean, without your express written consent, the occurrence
of the following events, unless such events are corrected in all material
respects by the Company within 30 days of your written notification to us that
you intend to terminate your employment for "Good Reason and provided that you
gave the Company notice within 90 days of the initial existence of such
conditions:"


1)
Any material reduction in your then current titles or positions, or a material
reduction in your then current duties or responsibilities; or



2)
Your failure to be re-elected or re-appointed to the Company's Board of
Directors.



In the event of your death or "Permanent Disability", as defined in Section
409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended (the "Code"),
following a CIC, You or your beneficiaries will be entitled to the following:


1)
All accrued but unpaid compensation



2)
You or your beneficiaries may exercise any vested options for one year after
your death or Permanent Disability or the remaining term of the options,
whichever is less.



3)
Continued health insurance coverage until age 67 (or, in the case of death,
until executive would have reached age 67) as set forth in the Letter; such
benefits to be mitigated by similar benefits provided by new employer.



A "Change in Control" shall mean:


1)
any "person" or "group" as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 ("Act") becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing thirty-five percent (35%) or more of the combined
voting power of the Company's then outstanding securities;



2)
during any one-year period, individuals who at the beginning of such period
constitute the Board of Directors, and any new director who is elected or
nominated by the Board by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the one-year
period or whose election or nomination was previously so approved, cease to
constitute at least a majority of the Board;

3)
a merger or consolidation of the Company with any other entity, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more


Page 8

--------------------------------------------------------------------------------



than fifty percent (50%) of the combined voting power of the voting securities
of the surviving entity or its ultimate parent outstanding immediately after
such merger or consolidation; or


4)
the sale or disposition of all or substantially all of the Company's assets.



Provided that a "Change in Control" shall not be deemed to have occurred unless
it is a "change in control" within the meaning of Section 1.409A-3(i)(5) of the
Treasury Regulations.
EXHIBIT B


CONFIDENTIAL EXECUTIVE SEPARATION AGREEMENT AND RELEASE


This Confidential Executive Separation Agreement and Release ("Agreement") is
entered into between Chico's FAS, Inc., its subsidiaries and affiliates,
including but not limited to Chico's Retail Services, Inc., White House/Black
Market, Inc., Chico's Distribution Services, LLC, SOMA by Chico's, LLC and
Boston Proper, Inc. (collectively referred to in this Agreement as the
"Company") and ___________ ("Executive").


Executive's employment by Company as its _____________________________ has been
terminated effective _____________ ("Termination Date"). Company and Executive
wish to provide for the payment of severance pay to Executive and the final
settlement of all claims that Executive may have against Company and any of the
other Released Parties named in this Agreement, including but not limited to
claims arising out of his employment by Company and claims alleging an ownership
interest in Company. Therefore, Company and Executive agree as follows:


1.    Termination of Employment


Executive acknowledges that his employment by Company has been terminated
effective at the close of business on the Termination Date. He acknowledges that
he has received all of his accrued salary and vacation pay up to and including
that date. He shall not receive or accrue any salary or benefits after that
date.


2.
Severance Payments



Company shall pay Executive severance payments and benefits in the amount and
manner outlined in the Letter Agreement dated March 3, 2014.


3.
General Release



In exchange for the payments described in paragraph 2 above, Executive, on
behalf of himself, his heirs, executors, administrators, successors and assigns,
releases and waives any claims, charges, complaints, liabilities, obligation s,
promises, agreements, causes of action, rights, costs, losses, debts and
expenses of any nature whatsoever, known or unknown, of any kind that he or his
heirs, executors, administrators, successors and assigns had, now have or
hereafter can, will or may have (either directly, indirectly, derivatively or in
any other representative capacity) by reason of any matter, fact or cause
whatsoever (the "Claims") against, (a) Company and its subsidiaries and

Page 9

--------------------------------------------------------------------------------



affiliates, including but not limited to Chico's Retail Services, Inc., White
House/Black Market, Inc., Chico's Distribution Services, LLC, SOMA by Chico's,
LLC and Boston Proper, Inc.; (b) the owners, shareholders, employees, officers,
managers, supervisors, directors, agents, attorneys, partners, joint ventures,
predecessors, successors and assigns of Company and its subsidiaries and
affiliates; and (c) the employee benefit plans and plan administrators and
fiduciaries of Company and its subsidiaries and affiliates (collectively
referred to in this Agreement as the "Released Parties") from the beginning of
time through the date upon which he signs this Agreement. Notwithstanding the
foregoing , nothing herein shall be considered as releasing; (i) any rights that
Executive may have to indemnification and directors and officers liability
insurance coverage; (ii) Executives' right to enforce the terms of this
Agreement; (iii) any rights that cannot be waived under applicable Jaw; or (iv)
any rights to workers' compensation or unemployment insurance benefits.


This General Release waives all Claims of any kind that Executive may have
against the Released Parties from the beginning of time through the date upon
which Executive signs this Agreement, including any Claim arising out of (a)
Executive's employment by Company or the termination of that employment; (b) an
alleged ownership interest in Company; (c) any express or implied contract; (d)
any public policy violation or other tort; (e) any federal, state or local
constitution, statute, regulation or ordinance (including statutory attorneys'
fees); or (f) any other law of any kind. It expressly waives all Claims under
the Age Discrimination in Employment Act, Title VII of the Civil Rights Act, the
American s with Disabilities Act, the Fair Labor Standards Act, the Worker
Retraining and Notification Act, the Employee Retirement Income Security Act,
and the Florida Civil Rights Act of 1992 (often referred to as the Florida Civil
Human Rights Act). Executive represents that he has not filed against the
Company or any of the Released Parties any complaints, charges or lawsuits
arising out of his employment by the Company, or any other matter arising on or
prior to the date he signs this Agreement. Executive covenants and agrees that
he will not seek any personal recovery against the Company or any of the
Released Parties arising out of any of the matters set forth in this paragraph
3.




4.
Knowing and Voluntary Waiver



By signing this Agreement, Executive acknowledges the following:


(a)He has read and understands this Agreement.


(b)He understands that the General Release set forth above waives rights or
claims arising under the Age Discrimination in Employment Act.


(c)
He understands that be is not waiving any rights or claims under the Age
Discrimination in

Employment Act that may arise after the date on which he signs this Agreement.


(d)
He was not already entitled to the severance payments described above, and they
are consideration

in exchange for his waiver of rights or claims in this Agreement.


(e)
He is advised that he should consult with an attorney prior to signing this
Agreement.


Page 10

--------------------------------------------------------------------------------





(f)
He understands that he has a period of 21 days to consider this Agreement before
signing it.



(g)He understands that he has a right to revoke this Agreement for seven days
after signing it, and that it will not become effective or enforceable until
that period has expired. To be effective, any revocation must be, in writing, to
the Chief Human Resources Officer for the Company, and state, "I hereby revoke
my acceptance of our Confidential Executive Separation Agreement and Release."
The revocation must be personally delivered to the Chief Human Resources Officer
for the Company, or his designee, or mailed to the Chief Human Resources Officer
for the Company and postmarked within seven calendar days of execution of this
Agreement. This Agreement and General Release shall not become effective or
enforceable until the revocation period has expired.


(h)    Revisions to this Agreement do not restart the 21 period set forth in
this Section.


5.
No Assignment of Claims



Executive represents and warrants that he has not transferred or assigned to any
other person or entity any of the claims that are waived or released by him in
the General Release set forth above. ·


6.
Non-Disclosure and Code of Ethics Agreements



Executive acknowledges that he has surviving obligations under the Code of
Ethics and the Non-Disclosure Agreement that he previously signed, which are
incorporated into this Agreement by reference, and he agrees to comply with all
of such obligations. Executive acknowledges that the Non-Disclosure Agreement
prohibits him from using or disclosing, in any way, information relating to the
compensation or contact information of current or former employees of the
Company.




7.
Employment with a Competitor



Executive understands if he begins to work for a Direct Competitor of the
Company, as an employee, director, or contractor, within twelve months from the
Effective Date of this Agreement, he must immediately notify the Chief Human
Resources Officer for the Company. Executive also understands if he does begin
such work, all remaining severance payments under Section 2, above, will end.
For the purposes of this Agreement, Direct Competitors of the Company arc
specifically defined as ______________. ____________ and ____________. [Company
to insert named competitors].


8.
Confidentiality



Executive agrees that he will not disclose the terms of this Agreement to anyone
except his accountant or attorney, unless he is required to do so by law or
court order. He further agrees that any disclosure of such terms by his
accountant or attorney will be deemed to be a breach of this covenant. Because a
breach of this covenant would result in damages that would be extremely

Page 11

--------------------------------------------------------------------------------



difficult to ascertain or calculate, liquidated damages in the sum of $10,000
shall immediately be due from Executive to Company if this covenant is breached.


9.
No Disparagement



Executive agrees that he will not disparage Company or any of the other Released
Parties in any communication, or make any statements that will reflect
negatively on or harm the business interests of any of them.


10.
No Raiding



Executive agrees that, for one year following the Effective Date of this
Agreement, he will not solicit or attempt to persuade any employee, consultant,
representative or agent of Company or any of its subsidiaries or affiliates to
terminate his or her employment or relationship with Company or its subsidiary
or affiliate. Executive acknowledges that the purpose of this covenant is to
enable Company and its subsidiaries and affiliates to maintain a stable
workforce in order to remain in business, and that it would disrupt, damage,
impair and interfere with their business if he were to engage in such
solicitation.


11.
Return of Company Property



Executive acknowledges that he is required to return to Company all property
belonging to Company or its subsidiaries or affiliates, and he agrees to do so
promptly. This includes, but is not limited to, equipment, keys, credit cards,
files, records, documents, notes, computer records, intellectual property and
proprietary information of any kind. He further acknowledges that he is not
permitted to remove such property from the premises of Company or its
subsidiaries or affiliates or retain it in his possession, and he agrees not to
do so.


12.
Restrictive Covenants



Executive agrees that should he violate any of the Restrictive Covenants
outlined in Paragraphs 6, 7, 9 and 10, herein, any unvested equity grants will
be immediately forfeited and all outstanding option grants will be cancelled. He
further acknowledges that any gains on option exercises within six months of the
violation of the Restrictive Covenant are subject to claw-back. These remedies
are in addition to any and all other legal remedies.


13.
Future Employment



Executive agrees that he will not apply for employment with Company or any of
its subsidiaries or affiliates at any time in the future.




14.
Non-Admission of Liability



Nothing in this Agreement shall be construed as an admission of liability by
Company or any of the other Released Parties.

Page 12

--------------------------------------------------------------------------------





15.
Cooperation



Executive agrees that, if any legal action is threatened or commenced against
Company or any of the other Released Parties, relating to events about which he
has knowledge, he will cooperate fully with them in the defense of such action.


16.
Entire Agreement



With the exception of the Non-Disclosure Agreement and Code of Ethics referred
to above, this Agreement contains the complete and exclusive agreement between
Executive and Company related to the matters addressed herein, and it supersedes
any other agreements for understandings between them, whether oral or in
writing. Executive acknowledge s that he has not relied on any oral
representations concerning the effect of this Agreement.


17.
Amendments and Waivers



This Agreement may be amended or modified, and its provisions may be waived,
only in a written instrument signed by Executive and Company.


18.
Severability



If any part of this Agreement is held to be unenforceable for any reason, the
other parts of the Agreement will remain in effect.


19.
Governing Law



This Agreement shall be governed by and construed under the laws of the State of
Florida, without regard to principles of conflict of laws.


20.
Interpretation



The rule of interpretation that ambiguities in an agreement arc to be construed
against the party that drafted
it shall not apply to this Agreement.


21.
Successors



This Agreement shall be binding upon and inure to the benefit of the parties and
their heirs, successors and
assigns.




22.
Counterparts




Page 13

--------------------------------------------------------------------------------



This Agreement may be executed in counterparts, and every signed counterpart
shal1 have the legal effect of an original document.


23.
Attorneys' Fees



If any arbitration or other legal proceeding is commenced to enforce the terms
of this Agreement, the prevailing party shall be entitled to the payment of its
reasonable attorneys' fees and costs in the proceeding by the losing party.


24.    Effective Date


This Agreement shall become effective upon the expiration of the seven-day
revocation period provided for above, unless Executive revokes it during the
revocation period.
























EXECUTIVE
CHICO'S FAS, INC.
By:
                                                                                
By:
                                                                        
Chief Human Resources Officer




Dated:




                                                                                




Dated:
                                                                 














Page 14